Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION  

Status of the claims
Claims 1, 3-4, 7 and 9-11 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method of detecting cholangiocarcinoma cells and performed by a microfluidic chip” in the preamble. The sentence is not clear with respect to what is performed by a microfluidic chip? It the recitation intended for the detection of the cholangiocarcinoma which is performed by the microfluidic chip? If that the intended method, Applicant is required to clearly recite so without any ambiguity. Step (b) recites “detecting binding of the octasaccharide to the cholangiocarcinoma cells in the sample by immunofluorescence staining of the cholangiocarcinoma cells in an open-type micromixer”. The relationship of the micromixer recited in step (b) to the microfluidic chip recited in in the preamble and line 11 is not clear.
Claim 1 recites “a magnetic bead modified with an octasaccharide wherein the octasaccharide specifically binds cholangiocarcinoma cells”. The modification intended encompass with the magnetic bead in unclear. Is the modification intended to include modification of magnetic beads by crosslinking the octasaccharide on the magnetic beads?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (Proceedings of the 12th IEEE International Conference on Nano/Micro .
In regard to claims 1 and 3, Tsai teaches microfluidic system for detection of cholangiocarcinoma (CCA) cells using heparin sulface octasaccharides (Title). Tsai teaches contacting sample suspected of having CCA cells with magnetic beads coated with heparin sulfate octasaccharides that specifically binds cholangiocarcinoma (CCA) cells to capture the CCA cells (Abstract, Introduction, last paragraph of 2nd col. of page 490, and Fig.3), separating the capture CCA cells by magnetic separation (Fig. 3) 

    PNG
    media_image1.png
    382
    522
    media_image1.png
    Greyscale
 and detection of CCA cells by immunofluorescence staining (last paragraph, 1st col. of page 492).  Tsai teaches the process carried out in the microfluidic system comprising an open-type micromixer, plurality of micropumps, plurality of chambers, a supernatant reservoir (Fig. 1 and 2nd col. on page 490). Tsai teaches shear forces of micromixer under the applied gauge pressure from -100 to -500 mmHg at a driving frequency of 1-4 Hz to a shear force of 16±10 nN (which reads on 13 to 32 nN) (Fig 4).

	However, Tsai teaches that that the microfluidic chip could automate the entire experimental process (page 490, 2nd col.) and thus automating by detection of the magnetic particle bound CCA cells in the micromixer of the microfluidic chip would be obvious to one of ordinary skilled in the art.
	In regards to the recitation “wherein the cholangiocarcinoma cells are circulating tumor cells”, the recitation does not limit the sample to be in a circulating stage because cancer cell in a tissue has the potential to shed into bloodstream and become circulating. Therefore, the sample in claim 1 encompasses tissue sample potential to shed unless the sample is limited to blood sample suspected of having a circulating cancer cell.
 	However, Tsai-2 teaches isolation of circulating tumor cells (CTC) utilizing automation by microfluidic device (Title). Tsai-2 teaches TBC lysis, WBC depletion utilizing magnetic particle having capture agent for WBC and CTC isolation (negative selection) utilizing magnetic beads having specific capture agent for the target tumor cells and carrying out the entire process utilizing integrated microfluidic devices (micropumps, microvalves and micromixers) (page 3 and Figs.1 & 2). Utilizing the system, Tsai-2 teaches successful isolation of ovarian circulating tumor cell from whole blood (page 3; figs. 4 and 5). Tsai-teaches that the developed microfluidic chip present a promising means of detecting low-abundance CTCs from human blood 
	Therefore, from the forgoing description in mind, one of ordinary skilled in the art could easily envisage detection of cholangiocarcinoma (CCA) cells in a whole blood sample in the method of Tsai by integrating the lysis (RBC) and depletion (WBC) process in the microfluidic system with a reasonable expectation of success. Tsai teaches magnetic beads coated with heparin sulfate octasaccharides that specifically binds cholangiocarcinoma (CCA) cells to capture the CCA cells and Tsai-2 teaches that RBC lysis process enchance the change of capturing target cancer cells and depletion of WBCs utilizing anti-CD45 coated magnetic beads lower the false positive ratio efficiently (page3). Therefore, there is a reasonable expectation of success of isolating circulating CCA from blood sample by adopting lysis and depletion steps of Tsa-2 in the method of Tsai. Moreover, since Tsai teaches that that the microfluidic chip could automate the entire experimental process and Tsai-2 discloses automation of the entire processes in an integrated microfluidic device, isolation and detection of circulating CAA cells would be obvious to one of ordinary skilled in the art in view of Tsai and Tsai-2.
In regards to claims 4 and 9-10, Tsai does not specifically mentioned that the octasaccharides comprises a detectable label.
However, Tsai teaches that the octasaccharides are SCH-43 to SCH-52 (Abstract) including SCH-45 and SCH-46 (Table 1) and the octasaccharides appears to be the same octasaccharides having biotin (SCH-43 to SCH-52) as disclosed in paragraphs [0052] – [0061]) of instant application. Patent and Trademark Office does not have the factual evidence needed in order to establish that there is a difference, in the first place, between the octasaccharides SCH-43 to SCH-52 of the prior art and those instantly disclosed SCH-43 to SCH-52.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
Claims 1, 3-4, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (Proceedings of the 12th IEEE International Conference on Nano/Micro Engineered and Molecular Systems, 2017, hereinafter “Tsai”) in view of Tsai et al (Biomicrofluidics 2017) as described for claims 1, 3-4 and 9-10 above and further in view of Hung et al (Scientific Reports, 2017).
Tsai in view of Tsai-2 has been described above for claims 1, 3-4, and 9-10 disclosing microfluidic system for detection of cholangiocarcinoma (CCA) cells using heparin sulface octasaccharides (Title). Tsai teaches contacting sample suspected of having CCA cells with magnetic beads coated with heparin sulfate octasaccharides to capture the CCA cells (Abstract, Introduction, last paragraph of 2nd col. of page 490, and Fig.3), separating the capture CCA cells by magnetic separation (Fig. 3) and detection of CCA cells by immunofluorescence staining (last paragraph, 1st col. of page 492).  Tsai teaches octasaccharides SCH-43 to SCH-52 (Abstract) including SCH-45 and SCH-46 (Table 1) and the octasaccharides appears to be the same octasaccharides having biotin (SCH-43 to SCH-52) as disclosed in paragraphs [0052] – [0061]) of instant application.
Tsai in view of Tsai-2 as described above, teaches detection of magnetically separated CCA cells by immunofluorescence staining. Tsai however, does not 
Hung teaches that CK17 are over-expressed by CCA cells and antibodies can be used to label these proteins. Hung teaches enrichment of cholangiocarcinoma cells using magnetic beads coated with EpCAM antibody to capture tumor cells, magnetically separating tumor cells and immunofluorescence detection of CCA cells by anti-CK7, anti-CK17 antibody (Fig.1; page 3, first paragraph, page 4 and page 8)

    PNG
    media_image2.png
    382
    273
    media_image2.png
    Greyscale

Hung also teaches utilizing positive biomarker as well as negative marker (CD45) that reflects contamination with whole blood cells (page 7, 1st paragraph).
Therefore, from the above description in mind, it would be obvious to one of ordinary skilled in the art to include anti-CK17 antibody for immunofluorescence staining of the separated CCA cells in addition of other CCA biomarker antibody with the expectation of improving detection sensitivity and detection reliability with a 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 

Claims 1, 3-4 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16/968,604 (reference application) in view of Tsai et al (Proceedings of the 12th IEEE International Conference on Nano/Micro Engineered and Molecular Systems, 2017, hereinafter “Tsai”). 
Claims of copending application discloses magnetic beads coated with octasaccharide that specifically binds to cholangio-cancerous cells and detection of the cells in a biological sample which includes blood sample (claims 1 and 5). Claim 2 recites that the sulfated octasaccharide is coupled to biotin. Claims 6-10 teaches isolation of the CCA cells from the sample utilizing a microfluidic device comprising a plurality of various chambers for isolation of the CCA cells with the microfluidic device.
The claims of the copending application does not disclose immunofluorescent staining on chlangiocarcinoma cells in an open-type micromixer.
Tsai teaches microfluidic system for detection of cholangiocarcinoma (CCA) cells using heparin sulface octasaccharides (Title). Tsai teaches contacting sample suspected of having CCA cells with magnetic beads coated with heparin sulfate octasaccharides that specifically binds cholangiocarcinoma (CCA) cells to capture the CCA cells (Abstract, Introduction, last paragraph of 2nd col. of page 490, and Fig.3), separating the capture CCA cells by magnetic separation (Fig. 3) 

    PNG
    media_image1.png
    382
    522
    media_image1.png
    Greyscale
 and detection of CCA cells by immunofluorescence staining (last paragraph, 1st col. of page 492).  Tsai teaches the process carried out in the microfluidic system comprising an open-type micromixer, plurality of micropumps, plurality of chambers, a supernatant reservoir (Fig. 1 and 2nd col. on page 490). Tsai teaches shear forces of micromixer under the applied gauge pressure from -100 to -500 mmHg at a driving frequency of 1-4 Hz to a shear force of 16±10 nN (which reads on 13 to 32 nN) (Fig 4). Tsai teaches immunofluorescence staining to verify the CCA cancer cells. 
	Therefore, since Tsai teaches detection of CCA cells utilizing microfluidic device and also teaches immunofluorescence staining to verify the CCA cancer cells, it would be obvious to easily envisage to verify isolation of CCA cells by immunofluorescent staining with a reasonable expectation of success. Moreover, Tsai teaches that that the microfluidic chip could automate the entire experimental process (page 490, 2nd col.) and thus automating by detection of the magnetic particle bound CCA cells in the micromixer of the microfluidic chip would be obvious to one of ordinary skilled in the art.


Claims 1, 3-4, 7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16/968,604 (reference application) in view of Tsai et al (Proceedings of the 12th IEEE International Conference on Nano/Micro Engineered and Molecular Systems, 2017, hereinafter “Tsai”). 
Copending application ‘604 in view of Tsai, as described above for claims 1, 3-4 and 9-11, which teaches detection of magnetically separated CCA cells by immunofluorescence staining. Tsai however, does not disclose performing immunostaining with cytokerain 17 (CK17) antibody and CD45 antibody.
Hung teaches that CK17 are over-expressed by CCA cells and antibodies can be used to label these proteins. Hung teaches enrichment of cholangiocarcinoma cells using magnetic beads coated with EpCAM antibody to capture tumor cells, magnetically separating tumor cells and immunofluorescence detection of CCA cells by anti-CK7, anti-CK17 antibody (Fig.1; page 3, first paragraph, page 4 and page 8)

    PNG
    media_image2.png
    382
    273
    media_image2.png
    Greyscale

Hung also teaches utilizing positive biomarker as well as negative marker (CD45) that reflects contamination with whole blood cells (page 7, 1st paragraph).
Therefore, from the above description in mind, it would be obvious to one of ordinary skilled in the art to include anti-CK17 antibody for immunofluorescence staining of the separated CCA cells in addition of other CCA biomarker antibody with the expectation of improving detection sensitivity and detection reliability with a reasonable expectation of success because Hung teaches CK17 are over-expressed by CCA cells and immunofluorescence detection of CCA cells with anti-CK7 and anti-CK17 antibody. Moreover, since Hung teaches utilizing positive biomarker as well as negative marker (CD45) that reflects contamination with white blood cells, it would also be obvious to one of ordinary skilled in the art to envisage magnetic bead immobilized anti-CD45 antibody for enrichment of CCA cells by negative selection of depletion of white blood cells and/or including anti-CD45 antibody for 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to argument
Applicant's arguments filed 08/24/2021 have been fully considered and are persuasive to overcome the rejections of 05/24/2021, but however, Applicant’s arguments have been rendered moot in view of the new grounds of rejections as described in this office action that are necessitated by Applicant’s amendments. 
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641